Title: From James Madison to Ebenezer Stevens, 17 July 1802 (Abstract)
From: Madison, James
To: Stevens, Ebenezer


17 July 1802, Department of State. Acknowledges Stevens’s letter of 14 July. Concurs in the opinion of the district attorney on the claim of demurrage for the Grand Turk but thinks it proper that the claimants should be referred to Treasury Department for a settlement of the question; “this is in fact the most regular course in such cases.” The claim of Stewart & Company should be submitted with supporting documents to the accounting department, “which will liquadate [sic] and decide thereon, according to the tenor of the contract legally entered into in behalf of the public.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.


